IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CARLTON EUGENE THOMAS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-1776

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 10, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Carlton Eugene Thomas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the January 24, 2012, judgment and sentence in Leon County Circuit
Court case number 2010 CF 4168 A. Upon issuance of mandate in this cause, a copy

of this opinion shall be provided to the clerk of the circuit court for treatment as the

notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed

counsel, the trial court shall appoint counsel to represent petitioner on appeal.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.